Exhibit 24.1 power of attorney Know all men by these present, that each person whose signature appears below constitutes and appoints A. Robert D. Bailey such person’s true and lawful attorney-in-fact and agent, with full power of substitution and revocation, for such person and in such person’s name, place and stead, in any and all capacities, to sign one or more Annual Reports on Form 10-K pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934, as amended, for Allergan plc for the year ended December31, 2016, and any and all amendments thereto, and to file same with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission and with the New York Stock Exchange, Inc., granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as such person might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent, or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. This power of attorney shall be effective as of February24, 2017 and shall continue in full force and effect until revoked by the undersigned in a writing filed with the secretary of the Allergan plc. Signature Title /s/ Brenton L. Saunders Chairman, Chief Executive Officer and President, Director Brenton L. Saunders /s/ Nesli Basgoz, M.D. Director Nesli Basgoz, M.D. /s/ Paul M. Bisaro Director Paul M. Bisaro /s/ James H. Bloem Director James H. Bloem /s/ Christopher W. Bodine Director Christopher W. Bodine /s/ Adriane M. Brown Director Adriane M. Brown /s/ Christopher J. Coughlin Director Christopher J. Coughlin /s/ Michael R. Gallagher Director Michael R. Gallagher /s/ Catherine M. Klema Director Catherine M. Klema /s/ Peter J. McDonnell, M.D. Director Peter J. McDonnell, M.D. /s/ Patrick J. O’Sullivan Director Patrick J. O’Sullivan /s/ Ronald Taylor Director Ronald Taylor /s/ Fred Weiss Director Fred Weiss
